DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2021 has been entered.
 Response to Amendment
The Amendment filed on 3/9/2021 has been entered. Claims 1-4 remain pending in the application. 
Applicants amendments to the claims have overcome the objections previously set forth in the Final Office Action mailed 12/23/2020. 
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Final Office Action mailed 12/23/2020. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Guala (U.S. PG publication 20110060293) further in view of Stout (U.S. PG publication 20130090610) as evidence by Schmidt (U.S. patent no 5613663).
In regard to claim 1,
Guala discloses a valved connector (see figure 1: wherein the entire structure shown is construed as a valved connector) for hemodialysis lines (paragraph [0017] and [0018]; Examiner notes this is an intended use limitation and the valved connector is fully capable of use with hemodialysis lines), comprising: 
a male luer lock valved fitting (figure 1, item 2, 10, 12, and 18) and a female luer lock fitting (figure 1, item 5) that can be engaged with the male luer lock valved fitting (see figure 1; paragraph [0002]), 
the male luer lock valved fitting (figure 1, item 2, 4, 10, 12, and 18) comprising an outer body (figure 1, item 2 and 10), an inner tubular element (figure 1, item 12) displaceable axially and with respect to the outer body (paragraph [0020]) between a receded position (see figure 1 wherein the 
the outer body (figure 1, item 2 and 10) of the male luer lock valved fitting being provided with a rotatable ring nut (figure 1, item 10; paragraph [0026]) having an inner threading (figure 1, item 11) that can be screwed with an outer thread (figure 1, item 9) of the female luer lock fitting (paragraph [0032]), 
said hollow element made of elastic material is compressible such that said inner tubular element compresses said hollow element made of elastic material and deforms said transversal end wall so as to open said pre-cut when said inner tubular element (figure 1, item 12) is displaced from the receded position towards the advanced position (paragraph [0031]; see position in figure 3 which shows the valve connector in an intermediate condition between the receded position illustrated in FIG. 1 and the advanced position of FIG. 2.), 
the female luer lock fitting having an inner luer cone (figure 1, item 8) suitable to be axially engaged by friction with said inner tubular element already before the screwing (paragraph [0030]: wherein before screwing the inner luer cone is axially engaged by friction with the inner tubular element) and even after the unscrewing of said rotatable ring nut with respect to said outer thread of the female luer lock fitting (paragraph [0033]: wherein after unscrewing the inner luer cone is axially engaged by friction with the inner tubular element), 


[AltContent: textbox (Radially innermost surfaces)]
[AltContent: arrow]
[AltContent: ][AltContent: arrow][AltContent: textbox (Perpendicular direction relative to the central longitudinal axis)][AltContent: arrow][AltContent: textbox (Central longitudinal axis of said inner tubular element)][AltContent: connector][AltContent: textbox (Distalmost potion of an end of said inner tubular element)][AltContent: arrow][AltContent: textbox (Figure 1)]
    PNG
    media_image1.png
    442
    489
    media_image1.png
    Greyscale

wherein in the receded position (position shown in figure 1), radially innermost surfaces (see figure 1 above) of a distalmost portion of an end of said inner tubular element (see figure 1 above) of the male luer lock valved fitting opposite the female luer lock fitting are located at an innermost radial location (see figure 1 above) relative to a central longitudinal axis (see figure 1 above) of said inner tubular element of the male luer lock valved fitting (see figure 1 above), said transversal end wall extending in a perpendicular direction relative to said central longitudinal axis (see figure 1 above) and said hollow element (figure 1, item 18) extending longitudinally from said transversal end wall to a stop flange (figure 1, item 16) of the inner tubular element (see figure 1 above) such that said pre-cut is fully opened when said inner luer cone is engaged by friction with said inner tubular element to axially push 
wherein the inner threading and outer thread are engaged in the advanced position (see figure 2; paragraph [0032]); and 
wherein when the inner threading and outer thread disengage without the axial pressure toward the advanced position, said pre-cut fully recloses instantly (paragraph [0033]).
Guala fails to disclose said radially innermost surfaces in immediate axial proximity and in direct contact distally with said transversal end wall of the hollow element made of elastic material and said transversal end wall extending in a perpendicular direction relative to said central longitudinal axis between said radially innermost surfaces.
[AltContent: textbox (End)][AltContent: ][AltContent: textbox (Perpendicular direction)][AltContent: arrow][AltContent: textbox (Central longitudinal axis)][AltContent: connector][AltContent: textbox (Distal direction)][AltContent: arrow][AltContent: textbox (Radially innermost surfaces)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    376
    432
    media_image2.png
    Greyscale


Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the transversal end wall of Guala to extend between said radially innermost surfaces and to modify the location of the inner tubular element relative to the hollow element in the receded position so that the radially innermost surfaces are in immediate axial proximity and in direct contact distally with said transversal end wall of the hollow element, as taught by Stout, for the purpose of ensuring unwanted fluid does not enter between the hollow element and inner tubular element as evidence by Schimdt who teaches it is advantageous to have radially innermost surfaces of a distalmost portion (which is chamfered as shown in figure 1 of Schmidt similar to the distalmost portion of Guala) of an end of the inner tubular element (figure 1, item25 of Schmidt) abutting the back side of a valve (figure 1, item 20 of Schmidt) to inhibit unwanted fluid from entering between elements due to the abutment between the valve and inner tubular element and eliminating the need for additional seals (column 5, line 5-12 of Schmidt). 
In regard to claim 3,
Guala in view of Stout as evidence by Schmidt teaches the valved connector of claim 1. Guala as modified by Stout as evidence by Schmidt teaches wherein in the receded position (position shown in figure 1 of Guala), said transversal end wall of the hollow element extends between radially opposite 
In regard to claim 4,
[AltContent: textbox (First portion)][AltContent: ][AltContent: ][AltContent: textbox (Shoulder portion)][AltContent: textbox (Second portion)][AltContent: ][AltContent: textbox (Distalmost portion of an end of the inner tubular element)][AltContent: ][AltContent: textbox (Enlarged view of figure 1 of Guala)]
    PNG
    media_image3.png
    376
    409
    media_image3.png
    Greyscale


Guala in view of Stout as evidence by Schmidt teaches the valved connector of claim 1. Guala as modified by Stout as evidence by Schmidt teaches wherein said inner tubular element comprises a first portion (see enlarged view of figure 1 of Guala above) having a smaller diameter at said distalmost portion of said end of said inner tubular element (see enlarged view of figure 1 of Guala above), a second portion (see enlarged view of figure 1 of Guala above) having a larger diameter (see enlarged view of figure 1 of Guala above) spaced from said distalmost portion of said end of said inner tubular element toward the female luer lock fitting from said end of said inner tubular element (see enlarged .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Guala (U.S. PG publication 20110060293) in view of Stout (U.S. PG publication 20130090610) as evidence by Schmidt (U.S. patent no 5613663) further in view of Isaacson (U.S. Pg publication 20130165868).
In regard to claim 2,
Guala in view of Stout as evidence by Schmidt teaches the valved connector of claim 1.
Guala in view of Stout as evidence by Schmidt fails to disclose wherein the transversal end wall of the transversal end wall of the hollow element made of elastic material has a convex shape. 
Isaacson teaches wherein the transversal end wall (figure 9a, item 52) of the transversal end wall of the hollow element (figure 9A, item 50) made of elastic material (paragraph [0009]) has a convex shape (see shape of surface 52 in figure 9A; paragraph [0050]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Guala in view of Stout as evidence by Schmidt to substitute the transversal end wall of Guala as modified by Stout for a convex shaped transversal end wall, as taught by Isaacson, because the substitution is a simple substitution that would yield the same predictable result of enabling a fluid tight seal of the pre-cut when the inner tubular element is in a receded position and enabling opening of the pre-cut and fluid communication once the inner tubular element is advanced (see paragraph [0050] and [0038] of Isaacson). Furthermore Guala discloses modifications can be made to the device (see paragraph [0036] of Guala). 
Response to Arguments
Applicant’s arguments with respect to claims 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant states on page 10 that they request “in the event the present Office Action does not lead to an allowance that Applicant be granted a telephone interview prior to issuance of the next Office Action”. MPEP 713.01 states “An interview should be had only when the nature of the case is such that the interview could serve to develop and clarify specific issues and lead to a mutual understanding between the examiner and the applicant, and thereby advance the prosecution of the application”. Additionally MPEP 713.01 states “the attorney when presenting himself or herself for an interview should be fully prepared to discuss the issues raised in the Office action. When it is obvious that the attorney is not so prepared, the interview should be rescheduled. It is desirable that the attorney or applicant indicate in advance what issues he or she desires to discuss at the interview by submitting, in writing, a proposed amendment”. As Applicant has had not a chance to review the current Office Action in detail, Examiner suggests if Applicant would still like to have an interview once Applicant is able to review the Office Action in detail, the Applicant may contact the Examiner to schedule one.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783